Case 1:19-cr-00765-JSR Document 11 Filed 06/01/20 Page 1 of 7

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

a <4

UNITED STATES OF AMERICA
: CONSENT PRELIMINARY ORDER
-vV.- : OF FORFELITURE/
: MONEY JUDGMENT
BRUCE BAGLEY,
19 Cr. 765 (JSR)
Defendant.

WHEREAS, on or about October 24, 2019, BRUCE BAGLEY (the
“defendant”), was charged in a three-count Sealed Indictment, 19
Cr. 765 (JSR) (the “Indictment”), with conspiracy to commit money
laundering, in violation of, Title 18, United States Code, Section
1956(h) (Count One) and money laundering, in violation of Title 18,
United States Code, Sections 1956(a) (3) (B)and 2 (Counts Two and
Three);

WHEREAS, the Indictment included a forfeiture allegation
as to Counts Two and Three of the Indictment, seeking forfeiture
to the United States, pursuant to Title 18, United States Code,
Section 982(a) (1), a sum of money equal to $474,000 in United
States currency, representing property involved in the offenses
charged in Counts Two and Three of the Indictment;

WHEREAS, on or about June 1, 2020, the defendant pled
guilty to Counts Two and Three of the Indictment, pursuant to a
plea agreement with the Government, wherein the defendant admitted
the forfeiture allegation with respect to Counts Two and Three of

the Indictment and agreed to forfeit to the United States, pursuant

 

 

 

 

 

 

 

 

 

 

 

 
Case 1:19-cr-00765-JSR Document 11 Filed 06/01/20 Page 2 of 7

to Title 18, United States Code, Section 982(a) (1), a sum of money
equal to $474,000 in United States currency, representing property
involved in the offenses charged in Counts Two and Three of the
Indictment;

WHEREAS, the defendant consents to the entry of a money
judgment in the amount of $474,000 in United States currency,
representing the amount of property involved in the offenses
charged in Counts Two and Three of the Indictment;

WHEREAS, the defendant agrees to make a payment of
$232,000 to the United States (the “Payment”) on or before the
date of sentencing;

WHEREAS, the Government agrees to accept the Payment in
full satisfaction of the Money Judgment provided the Payment is
made on or before the date of sentencing; and

WHEREAS, the defendant admits that, as a result of acts
and/or omissions of the defendant, the property involved in the
offenses charged in Counts Two and Three of the Indictment cannot
be located upon the exercise of due diligence.

IT IS HEREBY STIPULATED AND AGREED, by and between the
United States of America, by its attorney Geoffrey S. Berman,
United States Attorney, Assistant United States Attorney, THANE
REHN, of counsel, and the defendant, and his counsel, PETER
QUIJANO, Esq. and ANNA SEDARIS, Esq. that:

1. As a result of the offenses charged in Counts Two

and Three of the Indictment, to which the defendant pled guilty,

 

 

 

 

 

 

 

 

 

 
Case 1:19-cr-00765-JSR Document 11 Filed 06/01/20 Page 3 of 7

a money judgment in the amount of $474,000 in United States
currency (the “Money Judgment”), representing the amount of
property involved in the offenses charged in Counts Two and Three
of the Indictment, shall be entered against the defendant.

2. Pursuant to Rule 32.2(b) (4) of the Federal Rules of
Criminal Procedure, this Consent Preliminary Order of
Forfeiture/Money Judgment is final as to the defendant, BRUCE
BAGLEY, and shall be deemed part of the sentence of the defendant,
and shall be included in the judgment of conviction therewith.

3. All payments on the outstanding money judgment
shall be made by postal money order, bank or certified check, made
payable, in this instance, to the United States Marshals Service,
and delivered by mail to the United States Attorney’s Office,
Southern District of New York, Attn: Money Laundering and
Transnational Criminal Enterprises Unit, One St. Andrew’s Plaza,
New York, New York 10007 and shall indicate the defendant’s name
and case number.

4, The United States Marshals Service is authorized to
deposit the payments on the Money Judgment in the Assets Forfeiture
Fund, and the United States shall have clear title to such
forfeited property.

5. The Government agrees to accept the Payment in full
satisfaction of the Money Judgment provided the Payment is made on

or before the date of sentencing.

 

 

 

 

 

 

 

 
Case 1:19-cr-00765-JSR Document 11 Filed 06/01/20 Page 4 of 7

6. If for any reason the Payment is not made on or
before the date of sentencing, then pursuant to Title 21, United
States Code, Section 853(p), the United States is authorized to
seek forfeiture of substitute assets of the defendant up to the
uncollected amount of the Money Judgment.

7. Pursuant to Rule 32.2(b) (3) of the Federal Rules of
Criminal Procedure, the United States Attorney’s Office is
authorized to conduct any discovery needed to identify, locate or
dispose of forfeitable property, including depositions,
interrogatories, requests for production of documents and the
issuance of subpoenas.

8. The Court shall retain jurisdiction to enforce this
Consent Preliminary Order of Forfeiture/Money Judgment, and to
amend it as necessary, pursuant to Rule 32.2 of the Federal Rules
of Criminal Procedure.

9. The Clerk of the Court shall forward three
certified copies of this Consent Preliminary Order of
Forfeiture/Money Judgment to Assistant United States Attorney
Alexander J. Wilson, Co-Chief of the Money Laundering and
Transnational Criminal Enterprises Unit, United States Attorney's

Office, One St. Andrew's Plaza, New York, New York 10007.

(REMAINDER OF PAGE INTENTIONALLY LEFT BLANK)

 

 

 

 

 

 

 
Case 1:19-cr-00765-JSR Document 11 Filed 06/01/20 Page 5 of 7

10. The signature page of this

Consent Preliminary

Order of Forfeiture/Money Judgment may be executed in one or more

counterparts, each of which will be deemed an original but all of

which together will constitute one and the same instrument.

AGREED AND CONSENTED TO:

GEOFFREY S. BERMAN
United States Attorney for the
Southern District of New York

By: Than. pear

THANE REHN

Assistant United States Attorney
One St. Andrew’s Plaza

New York, NY 10007

(212) 637-2354

BRUCE BAGLEY

By:

 

BRUCE BAGLEY

By:

 

PETER QUIJANO, ESQ.

ANNA SEDARIS, ESQ.
Attorneys for Defendant

40 Fulton Street, Floor 23
New York, NY 10038

SO ORDERED:

 

HONORABLE JED S. RAKOFF
UNITED STATES DISTRICT JUDGE

06/01/2020

DATE

DATE

DATE

DATE

 

 

 

 

 

 

 

 
 

 

 

 

 

 

 
 

Case 1:19-cr-00765-JSR Document 11 Filed 06/01/20 Page 7 of 7

 

 

Bi

a WE

  

 

 
